DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-18, filed 08 June 2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest pieces of prior art are Sun (US 20140257564 A1), hereafter Sun, and Hideo (JPH0619545A), hereafter Hideo.
	
Sun teaches a mobile robot that autonomously travels, the mobile robot comprising:
	A body that has a front surface (0034, main body having a front side);
	A driver that is disposed in the body and that drives travelling of the body (Fig. 2, elements 60, 61a, 61b);
	A laser range finder that is disposed at an upper part of the base (Fig. 1, elements 21, 22);
	Wherein the mobile robot further includes a control circuit (Figs. 1-7, element 90);
	Wherein the laser range finder includes:
	A turn table (0044, rotation drive unit 40);
	A light emitter disposed on the turntable (0043, light transmitting unit 21);
	A light receiver disposed on the turntable (0043, light receiving unit 22);
	A first side surface that is disposed on the turntable so as to surround the light emitter and the light receiver (0046, base cover 24); and 
	A second side surface that is disposed on the turntable so as to surround the light emitter and the light receiver (0046, base cover 24);
	Wherein the light emitter emits light to an outside of the laser range finder via the first side surface (0046, light emitting passage 21a);
Wherein the light receiver receives light that enters the light receiver from the outside of the laser range finder via the first side surface (0046, light receiving passage 22a);
Wherein the control circuit:
Stops rotation of the turntable around an axis in the first state (0037, Fig. 6A, when the light sensor is retracted into the body, it no longer rotates), and
Rotates the turntable around the axis in the second state (0087-0088, controller 90 may rotate the rotation drive unit 40 such that the location sensor senses the location of obstacles while rotating).

Hideo teaches a mobile robot including a base that includes a moving apparatus and that is connected to the body via the moving apparatus (Fig. 7, 0023, retractable detection device is driven by an actuator), and wherein the base is configured to be movable around the shaft to allow the base to switch between a first state in which the laser range finder is located inside the body and a second state in which the laser range finder is located outside the body (Fig. 7, actuator moves retractable detection device into and out of the body);
And wherein the moving apparatus generates a force that pushes the base from a front surface of the body to an outside of the body (Fig. 7, actuator moves retractable detection device into and out of the body).

The prior art on record as cited above fails to disclose, teach individually or in combination to render obvious the limitation, or provide any motivation to disposing the moving apparatus on the front surface of the body, such that the base is pushed from a front surface of the body to an outside of the body. Rather, Hideo teaches the particular advantages of providing the obstacle sensor so that it protrudes from the side of the body (0029, the collision between the body and the obstacle can be completely prevented). Further, Sun teaches wherein the base is protruded from the top of the body, which the present application explicitly teaches away from.
Claims 6 and 8 are similar in scope to claim 1, and is similarly allowed. Claims 2-5 and 9, and 7 and 10 are allowable by virtue of their dependency on allowable base claims 1 and 6 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664